       Case 2:21-mj-00213-JTR         ECF No. 17   filed 04/27/21   PageID.55 Page 1 of 1

                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 1                                                                      Apr 27, 2021
 2                                                                          SEAN F. MCAVOY, CLERK

                          UNITED STATES DISTRICT COURT
 3
                        EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                         No. 2:21-MJ-00213-JTR-1
 6
 7                       Plaintiff,                    ORDER GRANTING
                                                       DEFENDANT’S MOTION FOR
 8                       v.                            PRODUCTION OF STATEMENTS
 9
     RONALD CRAIG ILG,                                 MOTION GRANTED IN PART
10
                                                         (ECF No. 14)
11                       Defendant.
12
           Before the Court is Defendant’s oral motion for production of statements
13
     and recordings of other individuals’ statements that FBI Special Agent Ryan Butler
14
     used in testimony before this Court on April 21, 2021, ECF No. 14.
15
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
16
     No. 14, is GRANTED IN PART. Any reports or writings or recordings by others
17
     which Agent Butler reviewed before his April 21, 2021 testimony about those
18
     others’ statements shall be made available to defense counsel.
19
           IT IS SO ORDERED.
20
           DATED April 27, 2021.
21
22
                                  _____________________________________
23                                          JOHN T. RODGERS
24                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28



     ORDER - 1
